CONSULTING AGREEMENT
 
This CONSULTING AGREEMENT (“Consulting Agreement”) is entered into, as of June
10, 2008 (the "Effective Date"), by and between Republic First Bancorp, Inc.
(the “Company”) and Vernon W. Hill, II (“Consultant”).


WITNESSETH


WHEREAS, the Company and Consultant wish to enter into a consulting relationship
on the terms and conditions exclusively set forth in this Consulting Agreement.


NOW THEREFORE, in consideration of the mutual covenants and promises set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Consultant hereby
agree as follows:


1. Term; Termination.
 
(a) The initial term of this Consulting Agreement shall commence on the
Effective Date and shall continue until the fourth anniversary of the Effective
Date, unless terminated sooner pursuant to Section 1(b) below (the "Initial
Term").  This Consulting Agreement shall continue in effect for successive
one-year periods thereafter, unless terminated sooner pursuant to Section 1(b)
below or unless notice is given in writing by either party to the other party
– at least 60 days prior to the fourth anniversary of the Effective Date or
prior to any anniversary of the Effective Date thereafter – of the Company's or
Consultant's desire to modify, amend or terminate this Consulting Agreement
(collectively, including the Initial Term, the "Term").
 
(b) Consultant may terminate this Consulting Agreement and the Term at any time
upon 10 days advance written notice to the Company.  The Company may
terminate this Consulting Agreement and the Term upon written notice to
Consultant only if (i) Consultant engages in willful misconduct or is grossly
negligent in the performance of the "Consulting Services" (as defined below);
(ii) Consultant materially fails or refuses to perform the Consulting Services
after reasonable advance request by the Company; (iii) Consultant is convicted
of, or enters a plea of guilty or nolo contendere to, a felony; (iv) Consultant
engages in any willful or intentional act that is materially injurious to the
reputation, business or business relationships of the Company or its
subsidiaries; (v) Consultant is unable, with reasonable accommodation, to
perform the Consulting Services because of physical or mental impairment; or
(vi) Consultant breaches in any material respect any of his obligations under
Section 4 below. The Term shall also end without any action by the Company upon
the death of the Consultant.
 
(c) Upon any termination of Consultant's engagement as a consultant hereunder,
the Company shall pay Consultant all fees and reimburse Consultant for all
reasonable expenses incurred hereunder prior to the date of termination.
 
 
1

--------------------------------------------------------------------------------

 
2. Consulting Services.  From time to time during the Term, Consultant shall
provide advisory and consulting services with respect to strategic matters and
opportunities regarding the Company and its business and operations, for a
minimum of 24 hours per month (the "Consulting Services").
 
3. Consulting Fees.  As compensation for the Consulting Services, the Company
will pay to Consultant a monthly fee based on a per annum rate of Two Hundred
Fifty Thousand Dollars ($250,000), payable via bank wire transfer on the last
day of each month.  In addition, the Company shall reimburse Consultant for all
reasonable out-of-pocket expenses incurred by Consultant in connection with the
performance of the Consulting Services.  The Company shall reimburse all
expenses due to Consultant within a reasonable period after Consultant submits
such expenses to the Company for reimbursement provided that the expenses are
incurred during the Term, are submitted to the Company within (30) days after
they are incurred, and otherwise are substantiated in accordance with the
reimbursement policy of the Company.  If any reimbursement is taxable to the
Consultant, the following provisions shall apply: The amount of expenses that
are eligible for reimbursement during the taxable year of the Consultant may not
affect the expenses eligible for reimbursement in any other taxable year.  The
reimbursement must be paid to the Consultant within thirty (30) days after the
Consultant submits the related expense reports and receipts.  The right to
reimbursement is not subject to liquidation or exchange for another benefit.  A
taxable reimbursement otherwise will be made in a manner intended to avoid the
imposition of tax under Section 409A of the Internal Revenue Code of 1986.
 
4. Restrictive Covenants.
 
(a) Non-Competition. Consultant hereby covenants and agrees that during the
Term, Consultant shall not, without the written consent of the Company, become
an officer, employee, consultant, director or trustee of any savings bank,
savings and loan association, savings and loan holding company, bank or bank
holding company or credit union, or any direct or indirect subsidiary of any
such entity, which is headquartered in the states of New York, New Jersey or
Pennsylvania or the owner of 10% or greater of the voting equity of any such
entity; provided, however, that this shall not prohibit or restrict any
investment in any such entity by Hill Townsend Capital or any other investment
company or fund with which Consultant is affiliated and the fund manager or
advisor for which is registered with the U.S. Securities and Exchange
Commission.
 
(b) Confidentiality.  Consultant hereby covenants and agrees that during the
Term and for the period ending two years after the latter of (i) the effective
date of termination of this Consulting Agreement and (ii) the date upon which
the Designee ceases to serve as a director of the Company and the Bank he shall
not directly or indirectly use or disclose, except as required by law or
judicial or regulatory proceedings or as authorized by the Company, any “Company
Information” (as defined below) that Consultant may have or acquire (whether or
not developed or compiled by Consultant) during the Term.  The term “Company
Information” as used in this Consulting Agreement shall mean confidential or
proprietary information including
 
 
2

--------------------------------------------------------------------------------

 
strategic plans specific to the Company and its business operations, technical
and financial information and customer or client lists, relating to the Company
or its programs or procedures, including without limitation, information
received by the Company from third parties under confidential
conditions.  Notwithstanding the foregoing, the term “Company Information” shall
also include, without limitation, the Company’s computer database, forms and
form letters, form contracts, information regarding specific transactions,
financial information and estimates and long-term planning and goals specific to
the Company and its business operations.  The term “Company Information” shall
not include information that has become generally available to the public other
than as a result of disclosure by Consultant in violation of this Consulting
Agreement.  Consultant also agrees to comply with the terms of the Company’s
securities trading policy during the Term. Notwithstanding anything to the
contrary set forth herein, the Company acknowledges that Consultant has been
retained due to, among other things, provide his experience and expertise in the
management of the operations, growth and strategic development of retail and
commercial banking businesses, and the restrictions on disclosure and use of
Company Information set forth in this Section 4(b) shall not be deemed to
prohibit Consultant from utilizing that experience and expertise following
termination of the non-compete covenant set forth in Section 4(a) above in
connection with his acting in any capacity or taking any action that might
otherwise be prohibited during the period of effectiveness of such non-compete
covenant.
 
(c) Non-Solicitation.   Consultant hereby covenants and agrees that  during the
Term and, if this Consulting Agreement is terminated prior to the expiration of
the Initial Term, for a period of six (6) months after the effective date of
such termination, Consultant shall not without the written consent of the
Company: (i)  solicit, offer employment to, or take any other action intended to
cause any officer or employee of the Company or any of its subsidiaries to
terminate his or her employment and accept employment or become affiliated with,
or provide services for compensation in any capacity whatsoever to, any savings
bank, savings and loan association, bank, bank holding company, savings and loan
holding company, or other financial institution; (ii) provide any information,
advice or recommendation to any officer or employee of the Company or any of its
subsidiaries with respect to any savings bank, savings and loan association,
bank, bank holding company, savings and loan holding company, or other financial
institution,  that is intended to cause such officer or employee of the Company
or any of its affiliates or subsidiaries to terminate his or her employment and
accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any savings bank, savings and loan
association, bank, bank holding company, savings and loan holding company, or
other financial institution; or (iii) solicit, provide any information, advice
or recommendation or take any other action intended to cause any customer (other
than Consultant or any customer affiliated with or related to Consultant as of
the date of this Consulting Agreement) of the Company or any of its subsidiaries
to terminate an existing business or commercial relationship with the Company or
its subsidiaries.
 
5. Independent Contractor Relationship.  The manner, means, details or methods
by which Consultant performs the Consulting Services under this Consulting
Agreement shall be solely within Consultant's discretion.  The Company shall
 
 
3

--------------------------------------------------------------------------------

 
not have the authority to, nor shall it, supervise, direct or control the
manner, means, details or methods by which Consultant performs the Consulting
Services under this Consulting Agreement and nothing in this Consulting
Agreement shall be construed to grant the Company any such
authority.  Consultant shall not become, by virtue of the consulting
relationship described herein, an employee of the Company.  Consultant and the
Company acknowledge and agree that Consultant's relationship with the Company
shall be that of an independent contractor.  Nothing in this Consulting
Agreement is intended, or should be construed, to create a partnership, agency
or joint venture between Consultant and the Company.
 
6. Board Representation.  Subject to the director qualification standards of
each of the Company and Republic First Bank (the “Bank”), within 30 calendar
days of the date of this Consulting Agreement, the Company shall, and shall
cause the Bank to, appoint Consultant’s designee (the “Designee”) to the Board
of Directors of the Company and the Board of Directors of the Bank,
respectively, as a Class III member to serve in accordance with the articles of
incorporation and bylaws of the Company and the articles of incorporation and
bylaws of the Bank.  During the Term, (i) with respect to each meeting of the
Company's stockholders at which the Designee's then-current term expires, the
Company's board of directors shall nominate the Designee and the Company shall
recommend to its stockholders the election of the Designee to the Company's
board of directors, and the Company shall solicit proxies for election of the
Designee to the same extent as it solicits proxies for its other nominees for
the board of directors, and (ii) with respect to each meeting of the Bank's
stockholder (or any action by written consent in lieu of such meeting) at which
the Designee's then-current term expires, the Company shall elect the Designee
to serve on the Bank's board of directors, in each case subject to the director
qualification standards of the Company and the Bank, respectively.  During the
Term, in the event that the Designee is unable to continue serving as a director
of the Company and the Bank as a result of illness, incapacity, death,
retirement, resignation or any other reason, Consultant shall designate an
individual to replace the Designee as a director of the Company and the Bank,
subject to the director qualification standards of the Company and the Bank,
respectively, and the Company shall promptly take all action necessary to cause
such individual to be elected to the boards of directors of the Company and the
Bank (and such individual shall constitute the "Designee" for all purposes
hereunder).  The Designee shall be entitled to the same compensation, expense
reimbursement and indemnification in connection with his or her service as a
director as are enjoyed by the other members of the board of directors of the
Company and the Bank. Upon termination of this Consulting Agreement pursuant to
Section 1(b) by the Company or by the Consultant, or, if later, on such date as
Consultant, together with (i) his affiliates, (ii) the persons listed on the
attached Exhibit A and (iii) any other person who may be deemed, with
Consultant, to constitute a “group,” (within the meaning of Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder), is not the
record or beneficial owner of at least 4.9% of the outstanding Common Stock of
the Company, Consultant shall use his reasonable best efforts to cause the
Designee to resign from service as a director of the Company and the Bank.
 
 
4

--------------------------------------------------------------------------------

 


7. Other Agreements of the Consultant.  In consideration of the provisions of
this Consulting Agreement, during the Term and, if this Consulting Agreement is
terminated prior to the expiration of the Initial Term, during the period ending
on and including the date on which the Designee ceases to serve as a director of
the Company and the Bank, Consultant agrees as follows:
 
(a) Obligation Regarding Voting. To the extent permitted by law, Consultant
shall vote or cause to be voted Company stock beneficially owned by Consultant
in favor of Company proposals regarding ratification of the Company’s auditors
and election of Company nominees to its Board of Directors.
 
(b) Negative Covenants. Unless required by law or court order, Consultant shall
not, directly or indirectly:
 
i. seek or accept representation of more than one member of the Board of
Directors of the Company or the Bank;
 
ii. seek to have any representative serve as the Chairman of the Board of
directors, or chairman of an executive or similar committee of the Company or
the Bank’s Board of Directors or as President or Chief Executive Of­ficer of the
Company or the Bank;
 
iii. propose a director in opposition to nominees proposed by the management of
the Company or the Bank for the Board of Directors of the Company or the Bank,
respectively;
 
iv. support, initiate or participate in any proxy contest against the Company or
the Bank;
 
v. cause, cooperate or otherwise aid in the preparation of any press release or
other publicity (other than filings required by securities laws) concerning the
Company or the Bank or its operations without prior approval of the Company
unless required by law, in which case notice of such requirement shall be given
to the Company or otherwise make any public statement in opposition to, or that
would reflect negatively against, the Company or the Bank, the Board of
Directors of the Company or the Bank, or any of the officers of the Company or
the Bank;
 
vi. directly or indirectly participate or act in concert with any affiliate,
group or other person to participate, by encouragement or otherwise, in any
litigation seeking to effect or facilitate (i) a change in control,
consolidation, merger or sale, conveyance, transfer or other disposition of all
or substantially all of the property and assets of the Company or the Bank, (ii)
termination or removal of any of the Company’s officers or directors or (iii) a
proposal regarding any action described in clauses (i) or (ii) above;
 
vii. seek to amend, or otherwise take action to change, the articles of
incorporation, charter, or bylaws of the Company or the Bank;
 
 
5

--------------------------------------------------------------------------------

 
viii. acquire beneficial ownership of 10.0% or more of the outstanding common
stock of the Company; or
 
ix. assist, aid or abet any of its affiliates or associates that are not parties
to this Consulting Agreement or act in concert with any person or company to do
any of the foregoing.
 
8. Specific Performance.  The parties acknowledge that the covenants set forth
in Sections 4, 6 and 7 are under all of the circumstances reasonable and
necessary for the protection of the Company and its respective business and the
Consultant, as applicable.  In the event that Company or the Consultant, as
applicable, shall breach any of the provisions of Sections 4, 6 or 7, or in the
event that any such breach is threatened by such party, in addition to and
without limiting or waiving any other remedies available to the non-breaching
party, at law or in equity, the Company or the Consultant, as applicable, shall
be entitled to immediate injunctive relief in any court, domestic or foreign,
having the capacity to grant such relief, without the necessity of posting a
bond, to restrain any such breach or threatened breach and to enforce the
provisions of Sections 4, 6 and 7 while such provisions are in effect.  The
Company and the Consultant acknowledge and agree that there is no adequate
remedy at law for any such breach or threatened breach and, in the event that
any action or proceeding is brought seeking injunctive relief, the breaching
party shall not use as a defense thereto that there is an adequate remedy at
law.  Nothing in this Section 8 shall affect or restrict or limit any other
provisions of this Consulting Agreement, including Company’s or the Consultant’s
right to terminate this Consulting Agreement pursuant to Section 1 hereof.
 
9. Assignment. The obligations under this Consulting Agreement are personal to
Consultant and may not be assigned by Consultant.  This Consulting Agreement is
binding on, and will inure to the benefit of, the Company and its successors and
assigns.
 
10. Counterparts.  This Consulting Agreement may be executed in several
counterparts, each of which is an original.  It shall not be necessary in making
proof of this Consulting Agreement or any counterpart hereof to produce or
account for any of the other counterparts.
 
11. Governing Law.  This Consulting Agreement shall be governed by and construed
in accordance with the laws of the State of New Jersey, without regard to its
choice-of-law rules.
 
12. Entire Agreement; No Oral Modifications.  This Consulting Agreement sets
forth the entire agreement between Consultant and the Company with respect to
the subject matter contained therein and supersedes any and all other prior
agreements, promises, covenants, arrangements, negotiations, communications,
representations or warranties.  No waiver or modification in whole or in part of
this Consulting Agreement, or any term or condition hereof, shall be effective
against any party unless in writing and duly signed by the party sought to be
bound.
 
 
6

--------------------------------------------------------------------------------

 
13. Notice.  For the purposes of this Consulting Agreement, notices, demands and
all other communications provided for herein shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States certified mail, return receipt requested, postage
prepaid, addressed as follows:
 
If to Consultant:
 
Vernon W. Hill, II
Hill & Co.
17000 Horizon Way
Mt. Laurel, NJ 08054
 
If to Company:
 
Republic First Bancorp, Inc.
50 South 16th Street
Philadelphia, PA 19102
Attention: Harry D. Madonna
Chairman, President and Chief Executive Officer
 
or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
 
14. Validity.  The invalidity or unenforceability of any provision or provisions
of this Consulting Agreement shall not affect the validity or enforceability of
any other provision of this Consulting Agreement, which shall remain in full
force and effect.
 
15. Representations of Consultant. The Consultant hereby represents to the
Company as follows: (i) except for the Amended and Restated Employment Agreement
between Consultant and Commerce Bancorp, Inc., dated January 1, 2006, he is not
bound by the terms of any agreement with any previous employer or other party to
refrain from using or disclosing any trade secret or confidential or proprietary
information in the course of his employment with the Company or to refrain from
competing, directly or indirectly, with the business of such previous employer
or other party, or by any other agreement that could restrict the Consultant’s
ability to perform the Consulting Services contemplated hereby; (ii) his
performance of Consulting Services as an independent contractor of the Company
does not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by him in confidence or in trust prior
to his engagement of providing consulting services as an independent contractor
to the Company; (iii) to his knowledge, the Consultant is not prevented from
performing the Consulting Services by any applicable statute, rule, or
regulation or regulatory authority; (iv) he has carefully read this Consulting
Agreement, understands the contents herein, and freely and voluntarily assents
to all of the terms and conditions of this Consulting Agreement; and (v) he has
had an opportunity to fully discuss and review the terms of this Consulting
Agreement with an attorney.
 
 
7

--------------------------------------------------------------------------------

 
16. Survival.  The provisions of Sections 4(b), 4(c) and 7 shall survive the
termination of this Consulting Agreement and shall terminate only at the
conclusion of the respective periods stated therein; provided, however, that if
the Company terminates this Consulting Agreement, the provisions of Section 7
shall not survive.  Except as set forth above, the provisions of this Consulting
Agreement shall not survive termination of this Consulting Agreement.
 
 
8

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Consultant and a duly authorized representative of the
Company have executed this Consulting Agreement as of the Effective Date.
 
VERNON W. HILL, II
 
REPUBLIC FIRST BANCORP, INC.
               
By:
 
Vernon W. Hill, II
   
Harry D. Madonna
     
Chairman, President and Chief
     
Executive Officer

 

 
 
9

--------------------------------------------------------------------------------

 
Exhibit A


John Silvestri
Steve Lewis
T.J. Flocco Jr.
 
 
 
 
10
 

--------------------------------------------------------------------------------